The State of TexasAppellee/s




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                           March 27, 2015

                                        No. 04-14-00862-CR

                                    Noel Martinez BALDERAS,
                                            Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR7108
                         Honorable Raymond Angelini, Judge Presiding

                                           ORDER
        Appellant Noel M. Balderas’s court-appointed attorney has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. Counsel certifies that he sent copies of the brief and motion
to withdraw to Balderas with a letter explaining his rights to review the record, file a pro se brief,
and file a pro se petition for discretionary review if this court determines the appeal is frivolous.
See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). In addition, counsel states he
advised appellant to immediately file a motion in this court if he wishes to review the appellate
record and that he provided Balderas a form motion for this purpose. See id.

        No timely request for record was filed in this court. If appellant desires to file a pro se
brief, we order that he do so on or before April 27, 2015.

         The State has filed a notice waiving its right to file a brief in this case unless appellant
files a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no
later than thirty days after appellant’s pro se brief is filed in this court.

        We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that a
motion to withdraw should not be ruled on before appellate court independently reviews the
record to determine whether counsel’s evaluation that the appeal is frivolous is sound); Schulman
v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same); see also Kelly, 436 S.W.3d at
319 (appointed counsel’s duties of representation do not cease when he files a motion to
withdraw; counsel must continue to “act with competence, commitment and dedication to the
interest of the client” until the court of appeals grants the motion). Accordingly, no new attorney
will be appointed for appellant at this time.
       We further order the clerk of this court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court